Citation Nr: 0712588	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
bursitis and capsulitis of the right shoulder with post-
traumatic arthritis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia, which denied a rating in excess of 20 
percent for his right shoulder disability.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected disability from 20 percent to 30 percent.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue remains in appellate 
status.  

A total disability rating for compensation purposes based on 
individual unemployability and an extraschedular rating were 
denied by rating decision in July 2006 and the veteran was so 
notified on August 2, 2006.  He filed a notice of 
disagreement and a statement of the case was sent in November 
2006.  He has not filed a substantive appeal, but may do so 
up to August 1, 2007.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  During the rating period on appeal, the veteran's right 
shoulder disability was manifested by abduction between 20 
and 80 degrees, constant pain and exquisite tenderness 
preventing heavy lifting or reaching beyond his shoulder 
level and requiring the veteran to use his left arm for 
everyday tasks.

3.  There is no evidence of dislocation or of ankylosis. 
 


CONCLUSION OF LAW

The criteria for a 40 percent rating for chronic bursitis and 
capsulitis of the right shoulder with post-traumatic 
arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5201 (2006); DeLuca v. Brown, 8 
Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act  

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2006).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2006).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a right shoulder disability.  
In this context, the Board notes that a substantially 
complete application was received in March 2002.  In June 
2002, prior to its adjudication of this claim, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the July 2001 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for an increase.  The claims folder contains 
reports of private and VA post service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  As well as a 
lay statement from his supervisor.  The Board notes that the 
claims file may lack private medical information that the 
veteran consented to release to the VA.  The veteran sent in 
an authorization and consent to release form regarding 
records with his employer Performance Contracting Inc.  It is 
unclear what type of records the veteran intended to release 
from his employer.  The claims file does contain a letter 
from the foreman at Performance Contracting Inc. regarding 
the hours of work the veteran missed, presumably due to his 
shoulder disability.  In light of the Board's favorable 
disposition in this matter, the potential deficiencies to the 
duty to assist are non-prejudicial to the veteran's claim. 

Disability Evaluations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's claim for increased ratings for his right 
shoulder disability was received on March 12, 2002.  
Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation pursuant to diagnostic code 
5010-5201.

Under diagnostic code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, diagnostic code 5003, 
degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  Musculoskeletal disabilities of the shoulder and 
arm may be rated under diagnostic codes 5200 through 5203.  
As indicated above, the veteran's right shoulder disability 
has been evaluated under diagnostic code 5201. 

The criteria under diagnostic code 5201 distinguishes between 
major and minor upper extremities.  In this regard, an August 
2001 VA examination included a signature test indicating that 
the veteran is right hand dominant.  Therefore, only the 
evaluations pertaining to the major arm will be discussed.

Under diagnostic code 5201, a 30 percent evaluation is 
warranted where the evidence demonstrates limitation of 
motion of the major upper extremity midway between the side 
and shoulder level warrants a 30 percent disability rating.  
To be entitled to the next-higher 40 percent rating, the 
evidence must show limitation of motion of the major upper  
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Board has reviewed the evidence of record and finds 
support for the next-higher 40 percent evaluation.  In so 
finding, the Board relies on a May 2002 VA examination 
demonstrating limitation of motion.  Specifically, the 
veteran had 
forward flexion from 0 to 15-20 degrees.  He demonstrated 
abduction from 0 to 20- 25 degrees.  Subsequent VA 
examination in July 2002 revealed right shoulder flexion from 
0 to 80 degrees, with much pain from 70 to 80 degrees.  He 
also had abduction from 0 to 80 degrees, and with much pain 
beginning at 60 degrees.  Finally, a private examination in 
August 2004 indicated flexion and abduction to 30 degrees.  
In evaluating these findings, the Board notes that normal 
range of shoulder motion for both flexion and abduction is 
from 0 to 180 degrees, as set forth under 38 C.F.R. § 4.71a, 
Plate I. 

It is acknowledged that the objective range of motion 
findings do not consistently meet the criteria for a 40 
percent evaluation.  However, in evaluating musculoskeletal 
disabilities, functional limitation due to factors such as 
pain, weakness, fatigability and incoordination are also 
considered.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
May 2002 VA examination revealed exquisite tenderness of the 
scapula.  Additionally, grating of the joints was felt and 
heard with range of motion testing.  Subsequent VA 
examination in July 2002 revealed crepitation, or a noise 
similar to crackling, with movement of the right shoulder.  
As previously noted, the veteran had pain toward the ends of 
motion.  There was also pain to palpation of the right 
shoulder.  Finally, the private examination report dated in 
August 2004 noted constant pain of the right shoulder and 
severe tenderness of the scapula.  

Based on the objective findings of record, including the May 
2002 VA examination showing right shoulder abduction level at 
or lower than 25 degrees, and further considering the 
findings of painful motion detailed above, the veteran's 
overall disability picture most nearly approximates the next-
higher 40 percent evaluation under diagnostic code 5201.  
Indeed, the veteran has consistently reported that he can not 
do any heavy lifting or any movements that require him to 
reach above his shoulder level.  At his August 2004 private 
examination he stated that he had resorted to using his left 
arm for everyday chores due to constant pain in his right 
shoulder.  Furthermore, the veteran has documented evidence 
to show he was taking oxycontin, Celebrex and morphine 
sulfate for pain management.  Again, the Board finds this 
functional loss makes the veteran's disability picture more 
comparable to that contemplated under the 40 percent rating, 
or a limitation of motion of the arm to 25 degrees from the 
side.

While a 40 percent evaluation is justified, a rating in 
excess of that amount is not warranted here.  In this regard, 
the Board notes that diagnostic code 5201 provides a maximum 
benefit of 40 percent.  As such, that Code section can not 
serve as a basis for an increased rating here.  Moreover, no 
other diagnostic codes apply.  Indeed, while diagnostic code 
5200 affords a 50 percent rating for limited abduction of the 
major extremity to 25 degrees from the side, this Code 
section only applies in cases where the evidence demonstrates 
ankylosis of the scapulohumeral joint.  Such has not been 
shown here.  In fact, the May 2002 VA examination expressly 
stated that there was no ankylosis.  Moreover, as the 
evidence does not demonstrate impairment of the humerus, such 
as fibrous union, nonunion or loss of humeral head, 
diagnostic code 5202 is not for application.  In fact, the 
July 2002 VA examination expressly stated that there was no 
dislocation or recurrent subluxation.  Finally, diagnostic 
code 5203, concerning impairment of the clavicle or scapula, 
does not afford a rating in excess of 40 percent.  There are 
no other relevant diagnostic codes to discuss. 

Based on all of the above, an evaluation of 40 percent for 
the veteran's chronic bursitis and capsulitis of the right 
shoulder with post-traumatic arthritis is warranted.  A 
rating in excess of that amount is not justified.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation of 40 percent for the veteran's chronic 
tendonitis and capsulitis of the right shoulder with post-
traumatic arthritis is granted, subject to regulations 
applicable to the payment of monetary benefits.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


